                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  DEMENICO LAFLUER,                                  Case No. 20-cv-08656-VC (PR)
                 Petitioner,
                                                     ORDER OF DISMISSAL WITH
          v.                                         PREJUDICE
  PEOPLE OF THE STATE OF
  CALIFORNIA,
                 Respondent.


       On December 28, 2020, Deminico Lafluer filed a pro se petition for a writ of habeas

corpus pursuant to 28 U.S.C § 2254. The petition indicated that Lafluer appeared to be out-of-

custody when he filed it. On February 26, 2021, the court issued an order for clarification from

Lafluer explaining that a federal court has jurisdiction only of habeas petitions filed when the

person is “in custody” at the time the petition is filed—that is, incarcerated or under some

restriction on freedom of movement as a result of court-ordered supervision. See 28 U.S.C. §§
2241(c), 2254(a); Maleng v. Cook, 490 U.S. 488, 490-91 (1989) (a habeas petitioner must be in

custody under the conviction or sentence under attack at the time the petition is filed). The order

directed that Lafluer file a declaration, within 28 days of the order, explaining how he was in

custody on December 8, 2020 and to submit with his declaration an exhibit or exhibits showing

that he was in custody. The order further stated that if Lafluer did not file such a declaration

within 28 days, the petition would be dismissed with prejudice for lack of jurisdiction.

       More than 28 days have passed and Lafluer has not filed the required declaration or

communicated with the court in any manner. Therefore, the petition is dismissed with prejudice
for lack of jurisdiction.

        A certificate of appealability is denied. “Jurists of reason would not find it debatable

whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,

484 (2000). The clerk shall enter judgment and close the file.



        IT IS SO ORDERED.

Dated: June 30, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                  2
